DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 08 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first piezoelectric film includes: a second piezoelectric film and a third piezoelectric film, as described in claims 6-7 and 12-13, must be shown or the feature(s) canceled from the claim(s).  The applicant claims three piezoelectric layers yet only shows two of them (16 + 17).  There are no drawings showing three piezoelectric layers.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kijima (PG Pub 20170179367).
Considering claim 1, Kijima (Figure 1) teaches a film structure body comprising: a silicon substrate (11 + paragraph 0112) including a principal surface composed of a plane; a first film that is formed on said principal surface, and that includes a zirconium oxide film (12 + paragraph 0112) having a cubic crystal structure and being oriented; and first conductive film that is formed on said first film and that includes a platinum film (13 + paragraph 0129) having a cubic crystal structure and being oriented.
Considering claim 2, Kijima (Figure 1) teaches a first piezoelectric film that is formed on said first conductive film and that includes a first lead zirconate titanate film 
Considering claim 3, Kijima teaches in an X-ray diffraction pattern of said first piezoelectric film by a θ-2θ method using a CuKα ray, when: a diffraction angle of a diffraction peak of a plane of lead zirconate titanate is denoted as 2θ004; and relative permittivity of said first piezoelectric film is denoted as er, said 2θ004 satisfies a following formula (Mathematical Formula 1), and er satisfies as following formula (Mathematical Formula 2): 2θ004 < 96.5 degrees and er < 450 (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claims 4 and 10, Kijima teaches wherein when a residual polarization value of said first piezoelectric film is denoted as Pr, said Pr satisfies a following formula (Mathematical Formula 3) Pr > uC/cm^2 (Mathematical Formula 3) (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claims 5 and 11, Kijima (Figure 1) teaches a second conductive film (15 + paragraph 0134) formed on said first piezoelectric film wherein said relative permittivity is measured by applying an alternating voltage having a frequency of 1kHz between said first conductive film and said second conductive film (paragraph 0134).
Considering claim 9, Kijima (Figure 1) teaches a film structure body comprising: a silicon substrate (11 + paragraph 0112) including a principal surface composed of a plane; a first film that is formed on said principal surface, and that includes a zirconium θ-2θ method using a CuKα ray, when: a diffraction angle of a diffraction peak of a plane of lead zirconate titanate is denoted as 2θ004; and relative permittivity of said first piezoelectric film is denoted as er, said 2θ004 satisfies a following formula (Mathematical Formula 1), and er satisfies as following formula (Mathematical Formula 2): 2θ004 < 96.5 degrees and er < 450 (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 15, Kijima teaches the film structure body wherein: said first film is epitaxially grown on said principal surface; said first conductive film is epitaxially grown on said first film and said first piezoelectric film is epitaxially grown on said first conductive film (The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kijima (PG Pub 20170179367) and in view of Kijima (PG Pub 20170158571).
Considering claims 6 and 12, Kijima ‘367 teaches the film structure body with the first piezoelectric film as described above.
However, Kijima ‘367 does not teach wherein said first piezoelectric film includes a second piezoelectric film that is formed on said first conductive film and that includes a second lead zirconate titanate film having a tetragonal crystal structure and being oriented; a third piezoelectric film that is formed on said second piezoelectric film and said second piezoelectric film has compression stress and said third piezoelectric film has tensile stress.
Kijima ‘571 teaches wherein said first piezoelectric film includes a second piezoelectric film (16 + paragraph 00152) that is formed on said first conductive film and that includes a second lead zirconate titanate (paragraph 0108) film having a tetragonal In re Best, 195 USPQ 430, 433)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include first piezoelectric film includes a second piezoelectric film (16 + paragraph 00152) that is formed on said first conductive film and that includes a second lead zirconate titanate film having a tetragonal crystal structure and being oriented; a third piezoelectric film that is formed on said second piezoelectric film and that includes a third lead zirconate titanate film (17 + paragraph 0152) said second piezoelectric film has compression stress and said third piezoelectric film has tensile stress into Kijima’s 367 device for the benefit of to improve the piezoelectric properties of the device by enhancing the vibration of the device.
Considering claims 7 and 13, Kijima ‘571 teaches wherein said second lead zirconate titanate film has a first composite oxide composed of lead zirconate represented by a following general formula Pb(Zr1-xTix)O3 (16 + paragraphs 108 + 0137) said third lead zirconate titanate film has a second composite oxide composed of lead zirconate titanate represented by a following general formula Pb(Zr1-xTiy)O3 said x satisfies 0.32 < x < 0.52 and said y satisfies 0.32 < y < 0.52 (17 + paragraph 0141).


Considering claims 8 and 14, Kijima ‘571 teaches a second film that is formed on said first conductive film and said first piezoelectric film is formed over said first conductive film via said second film as described above.
Kijima discloses the claimed invention except for the second film contains a third composite oxide represented by Sr(Ti1-zRuz)O3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837